MEMORANDUM OPINION
BUSSEY, Presiding Judge:
The appellant, James Titus Bradshaw, was convicted of First Degree Robbery, After the Former Conviction of Two Felonies, in Comanche County District Court, Case No. CRF-83-40, and was sentenced to thirty-five (35) years’ imprisonment. He now appeals.
For the purpose of this opinion, we deem it unnecessary to set forth the facts.
The appellant raises three assignments of error, two of which were not raised in his motion for new trial.1 Consequently, the two alleged errors have not been preserved for appellate review. See Nutter v. State, 658 P.2d 492 (Okl.Cr.1983); McDuffie v. State, 651 P.2d 1055 (Okl.Cr.1982).
In his only assignment of error properly preserved for review, the appellant asserts that the trial court committed reversible error when it failed to instruct *170the jury that the prior inconsistent statements of the appellant’s alibi witness could be used only to impeach her credibility as a witness. The record, however, reflects the appellant did not object to the court’s instructions nor did he submit any requested instructions. We have previously held that in the absence of such a request, the appellant has waived error, if any. Kelsey v. State, 569 P.2d 1028 (Okl.Cr.1977); Luckey v. State, 529 P.2d 994 (Okl.Cr.1974). We have carefully examined the court’s instructions and find that they adequately covered the subject of inquiry.
Accordingly, the judgment and sentence is AFFIRMED.
PARKS, J., concurs.

. See Appendix.